     Case 3:19-cv-00813-REP Document 30 Filed 05/06/20 Page 1 of 4 PageID# 291



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA
                                  Richmond Division


                                                      )
CHMURA ECONOMICS &                                    )
ANALYTICS, LLC,                                       )
                                                      )
                       Plaintiff/Counterclaim         )
                       Defendant,                     )       Case No. 3:19-cv-813-REP
                                                      )
v.                                                    )
                                                      )
RICHARD LOMBARDO,                                     )
                                                      )
                       Defendant/Counterclaim         )
                       Plaintiff.                     )

              JOINT MOTION TO EXTEND SUMMARY JUDGMENT DEADLINE

         Plaintiff Chmura Economics & Analytics, LLC (“Chmura” or “Plaintiff”) and defendant

Richard Lombardo (“Lombardo” or “Defendant” and, collectively with Chmura, the “Parties”), by

their respective counsel, respectfully move this Court for a one-week extension of their summary

judgment filing deadline until May 15, 2020. In support of this Motion, the Parties state as follows:

         1.     On January 31, 2020, the Court entered its Scheduling Order (ECF No. 22)

requiring all motions for summary judgment to be filed no later than forty-five days before the

scheduled Final Pretrial Conference. (ECF No. 22-1, at 2.)

         2.     On February 19, 2020, the Court entered its Initial Pretrial Order scheduling the

trial to begin on July 6, 2020 and scheduling the Final Pretrial Conference for June 24, 2020.

Accordingly, the Parties’ summary judgment motions currently are due on May 8, 2020.

         3.     The Parties participated in a mediation on April 22, 2020, but were unable to reach

a settlement.




                                                 1
  Case 3:19-cv-00813-REP Document 30 Filed 05/06/20 Page 2 of 4 PageID# 292



        4.      Since the mediation, the Parties have worked diligently to complete document

production and to coordinate depositions.       The Parties have conducted several depositions

(including multiple corporate depositions pursuant to Fed. R. Civ. P. 30(b)(6)).

        5.      The Parties have also diligently been working to prepare summary judgment briefs;

however, the Parties require a one-week extension to adequately prepare their respective motions

and accompanying briefs.

        6.      The Parties file this Motion before the expiration of the original summary judgment

deadline set forth in the Scheduling Order.

        7.      Counsel for the Parties have conferred and agree to request this extension jointly.

        8.      The Parties make this request in good faith and not for the purpose of delay.

        9.      The proposed extension will not delay or otherwise affect any subsequent deadlines

in this case.

        WHEREFORE, the Parties respectfully request that this Court enter an Order: (1) granting

this Motion; (2) providing them with an extension of time until up to and including May 15, 2020

to file their respective motions for summary judgment and accompanying briefs; and (3) providing

them with a corresponding one-week extension to file their respective response and reply briefs.

May 6, 2020                           Respectfully submitted,

                                      CHMURA ECONOMICS & ANALYTICS, LLC

                                      By:             /s/

                                       Rodney A. Satterwhite (VSB No. 32907)
                                       Heidi E. Siegmund (VSB No. 89569)
                                       McGuireWoods LLP
                                       Gateway Plaza
                                       800 East Canal Street
                                       Richmond, Virginia 23219
                                       (Office) (804) 775-1000
                                       (Fax) (804) 698-2158

                                                 2
Case 3:19-cv-00813-REP Document 30 Filed 05/06/20 Page 3 of 4 PageID# 293



                            rsatterwhite@mcguirewoods.com
                            hsiegmund@mcguirewoods.com

                            Counsel for Plaintiff


                            RICHARD LOMBARDO

                           By:            /s/

                           Thomas J. Powell, Esq. (VSB No. 27604)
                           3603-D Chain Bridge Road
                           Fairfax, VA 22030
                           (Office) (703) 293-9050
                           (Fax) (703) 293-9075
                           tom@tjplaw.com

                           Christine M. Cooper, Esq. (pro hac vice)
                           Koehler Fitzgerald LLC
                           1111 Superior Avenue East, Suite 2500
                           Cleveland, OH 44114
                           (Office) (219) 539-9376
                           (Fax) (216) 916-4369
                           ccooper@kohler.law

                           Counsel for Defendant




                                     3
  Case 3:19-cv-00813-REP Document 30 Filed 05/06/20 Page 4 of 4 PageID# 294



                                  CERTIFICATE OF SERVICE

          I hereby certify that on this 6th day of May, 2020 a copy of the foregoing was filed with

the Court’s CM/ECF system, which will send a notice of electronic filing (NEF) to all counsel of

record.




                                                              /s/
                                               Heidi E. Siegmund (VSB No. 89569)
                                               McGuireWoods LLP
                                               Gateway Plaza
                                               800 East Canal Street
                                               Richmond, Virginia 23219
                                               (Office) (804) 775-1000
                                               (Fax) (804) 698-2158
                                               hsiegmund@mcguirewoods.com

                                               Counsel for Plaintiff




                                                  4
